Affirmed as Reformed and Memorandum Opinion filed July 22, 2014.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00857-CR

                    WILLIE RAY ROBINSON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 174th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1346504

                MEMORANDUM                    OPINION


      Appellant appeals his conviction for aggravated robbery. Appellant’s
appointed counsel filed a brief in which she concludes the appeal is wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      Copies of counsel’s brief and the record were delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As
of this date, more than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. We are not to address the merits of
each claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Although we find no reversible error in the record, the judgment contains a
clerical error subject to reformation. The judgment contains the following
recitation: “APPEAL WAIVED. NO PERMISSION TO APPEAL GRANTED.”
Appellant asks this court to reform the judgment to delete this notation. There is no
signed waiver of the right to appeal contained in our record. Appellant’s plea of
guilty was not entered pursuant to a plea-bargain agreement. The trial court filed a
certification of the defendant’s right to appeal in which the court certified that
appellant has the right to appeal. See Tex. R. App. P. 25.2(d). It is apparent from
the record that appellant has the right to appeal, and the language that appellant
waived his right to appeal does not comport with the record.

      An appellate court has the authority to correct and reform a trial court
judgment “to make the record speak the truth when it has the necessary data and
information to do so . . . .” Nolan v. State, 39 S.W.3d 697, 698–99 (Tex. App.—
Houston [1st Dist.] 2001, no pet.) (quoting Asberry v. State, 813 S.W.2d 526, 529
(Tex. App.—Dallas 1991, pet. ref’d)). Although the judgment contains a clerical




                                         2
error, we find no error requiring abatement or appointment for new counsel.1
Accordingly, we reform the trial court’s judgment to delete the language reciting
“APPEAL WAIVED. NO PERMISSION TO APPEAL GRANTED.”

       We affirm the judgment as reformed.




                                            PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          When our examination of the record reveals that non-frivolous grounds for appeal exist
in an Anders appeal, we ordinarily abate the appeal and remand the cause to the trial court with
instructions to appoint a new attorney to file a brief raising the non-frivolous grounds that we
have identified, as well as any additional grounds that the attorney discovers. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). In this case, however, we decline to abate
the appeal and remand the cause to the trial court for the appointment of new counsel. See Bray
v. State, 179 S.W.3d 725, 729 (Tex. App.—Fort Worth, 2005, no pet.) (citing Homan v. Hughes,
708 S.W.2d 449, 454 (Tex. Crim. App. 1986) for the proposition that the law does not require
courts to perform useless tasks). We instead exercise our authority to order the judgment in this
case reformed.

                                               3